413 S.E.2d 550 (1992)
330 N.C. 854
Michael Keith BRASWELL, Administrator of the Estate of Lillie Stancil Braswell, Deceased
v.
Billy R. BRASWELL and Ralph L. Tyson, Sheriff of Pitt County.
No. 225A90.
Supreme Court of North Carolina.
January 24, 1992.
Marvin Blount, Jr. and Joseph T. Edwards, Greenville, for plaintiff.
Richard T. Rice and J. Daniel McNatt, Winston-Salem, for defendants.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of January 1992."